Wm. Queen khuokle, page 2 (0.2477)




       Il.3
          bve been unable to find sny legal objeotion,to* person*% i"!':c:'
                                                                        :
attendings barber sohooland a beauty sohoolat the same time, provided
satisfaotoryhours could be arrangedwhereby there would lm no oonfliot
in attendanceupon said sohools.

        You are thereforerespeotfullyadvisedthat itis the opinionof
this deparbnwt that if B person oould completethe requiredooursesof
instruotionof both sahoolsof one thousandhours (1,000)eaohl8thiasix
months,and-s not otherwisedisqualified,said person would be eligible
for both BeautyOperator'sand Barber'sexaminations.

                                       Very truly yours

                                     AlTORXEYGEXEFWLOFTEXA9
             ,,,

                                     By /s/W.   J. Fanning

                                           ,%I. J. Fanning
                                                  Assistant

WJF:AW%egw

~OvEr~JuLY9,194.0
/s/Glean R. Lewis                          APPROVED
                                        OPINION COMMITTEE
                                            BYBWB.,
                                            Choinnrn